[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
CT Page 1225
Judgment may enter as follows:
As to count one: Judgment may enter in favor of the plaintiff and against the defendant Frederick Ehrsam, Jr. for nominal damages in the amount of $1.00. In support of its action, the court cites the persuasive reasons set out in defendant Ehrsam's memorandum in opposition to judgment.
As to count two: Judgment may enter in favor of the plaintiff and against the defendant Clara Chiapinelli as follows: $91,780.62 damages together with attorney's fees in the amount of $3,384 and costs of suit totalling $254.40 for a total of $95,419.02.
WEST, J.